DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 11/10/2021 has been entered.
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 11, 19, and 26-31 have been considered but are moot in view of the new ground of rejection.  

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

5.	Claims 11, 19, 26, 28, and 30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Deshpande et al. (US Publication 2018/0249167, hereinafter Deshpande) and MacInnis (US Publication 2005/0216951). 
Regarding claim 11, Despande discloses a digital television (DTV) receiver comprising:
at least one display controllable by at least one remote control (RC) configured for selection of a selector (Deshpande, para’s 0003, 0017, 0025, and 0078, 0269, Table 4A, a digital transmission and receiving system comprising video stream selector and remote control). 
Despande does not explicitly disclose but MacInnis discloses at least one processor configured with instructions to:
responsive to a single selection of the selector, implement a process for presenting first and second audio video (AV) streams using a template, the template being pre-established in a particular configuration prior to selection of the selector to dynamically present the first and second AV streams at a later time responsive to selection of the selector, the first and second AV streams being concurrently presented according to the template based on the process and responsive to selection of the selector, the first and second AV streams being identified responsive to selection of the selector independent of a current watching experience but still being identified based on a current viewing context being correlated to a past viewing context (MacInnis, para. 0106, a video stream transmitting and receiving system comprising a video stream selection module 432 for determining the next video stream based on a sequential list of video information, e.g., a channel sequence or favorites list.  Further for example, the video stream selection module 432 may determine the next video stream based on monitored user behavior, e.g., channel(s) most often viewed, whether the user is channel surfing up or down, whether the user is hopping between sports channels or movie channels, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate MacInnis’s features into Deshpande’s invention for enhancing user’s playback experience by selecting video program from user’s specific or favorite channels.

Regarding claim 19, this claim comprises limitations substantially the same as claim 11; therefore it is rejected by similar rationale. 

Regarding claim 26, Despande-MacInnis discloses the DTV of Claim 11, wherein the first and second AV streams are identified responsive to selection of the selector independent of the current watching experience but are still identified based on the current viewing context being correlated to the past viewing context such that content presented using the template is tailored for viewing of different shows that have been previously watched together via a user flipping back and forth between the different shows (MacInnis, para. 0106, a video stream transmitting and receiving system comprising a video stream selection module 432 for determining the next video stream based on a sequential list of video information, e.g., a channel sequence or favorites list.  Further for example, the video stream selection module 432 may determine the next video stream based on monitored user behavior, e.g., channel(s) most often viewed, whether the user is channel surfing up or down, whether the user is hopping between sports channels or movie channels, etc.).
The motivation and obviousness arguments are the same as claim 11.

Regarding claim 28, Despande-MacInnis discloses the DTV of Claim 11, wherein the first and second AV streams are identified responsive to selection of the selector independent of the current watching experience but are still identified based on the current viewing context being correlated to the past viewing context such that content presented using the template is tailored for viewing of different favorite channels that have been previously watched (MacInnis, para. 0106, a video stream transmitting and receiving system comprising a video stream selection module 432 for determining the next video stream based on a sequential list of video information, e.g., a channel sequence or favorites list.  Further for example, the video stream selection module 432 may determine the next video stream based on monitored user behavior, e.g., channel(s) most often viewed, whether the user is channel surfing up or down, whether the user is hopping between sports channels or movie channels, etc.).
The motivation and obviousness arguments are the same as claim 11.

Regarding claim 30, Despande-MacInnis discloses the DTV of Claim 11, wherein the past and current viewing contexts are related to watching sports (MacInnis, para. 0106, a video stream transmitting and receiving system comprising a video stream selection module 432 for determining the next video stream based on a sequential list of video information, e.g., a channel sequence or favorites list.  Further for example, the video stream selection module 432 may determine the next video stream based on monitored user behavior, e.g., channel(s) most often viewed, whether the user is channel surfing up or down, whether the user is hopping between sports channels or movie channels, etc.).
The motivation and obviousness arguments are the same as claim 11.

6.	Claim 27 is rejected under AIA  35 U.S.C. 103 as being is unpatentable over Despande-MacInnis, as applied to claim 11 above, in view of Bostick et al. (US Publication 2017/0134785, hereinafter Bostick). 
Regarding claim 27, Despande-MacInnis discloses the method of Claim 11.
Despande-MacInnis does not explicitly disclose but Bostick discloses wherein the different shows as watched together in the past comprise a first show accessed via a digital video recorder (DVR) and a second show streamed by a content provider rather than accessed via the DVR (Bostick, para. 0011, receive content from cable provider or from DVR). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bostick’s features into Despande-MacInnis’ invention for providing convenience to user’s viewing experience by receiving  video content from different sources.

7.	Claims 29 and 31 are rejected under AIA  35 U.S.C. 103 as being is unpatentable over Despande-MacInnis, as applied to claim 11 above, in view of Aravamudan et al. (US Publication 2007/0219984, hereinafter Aravamudan). 
Regarding claims 29 and 31, Despande-MacInnis discloses the method of Claim 11.
Despande-MacInnis does not explicitly disclose but Aravamudan discloses wherein the past and current viewing contexts are related to watching nighttime television; and wherein the current viewing context is determined based on a current time of day (Aravamudan, para’s 0066 and 0067, viewing behavior related to current time of day including evening/night time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aravamudan’s features into Despande-MacInnis’ invention for enhancing user’s viewing experience by scheduling and/or presenting video content according to user’s time of day viewing behavior.

Allowed Claims
8. 	Claim 1-4, 6, 7, 9, 10, and 22-25 are allowed. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484